 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARNOLD RAY ECKLUND,                                  No. 2:19-cv-0514 AC P
12                      Plaintiff,
13          v.                                            ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14   DUFFY,
15                      Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On March 25, 2019, plaintiff was ordered to submit an application to proceed in

19   forma pauperis or pay the filing fee within thirty days and warned that failure to do so would

20   result in a recommendation that this action be dismissed. ECF No. 6. After plaintiff failed to

21   submit an application, pay the fee, or otherwise respond to the order, he was given an additional

22   twenty-one days to comply and warned that if he did not file a completed application or pay the

23   filing fee, it would be recommended that this action be dismissed without further warning. ECF

24   No. 7. Plaintiff has once again failed to submit an application to proceed in forma pauperis, pay

25   the filing fee, or otherwise respond to the order.

26          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

27   assign a United States District Judge to this action.

28          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.
                                                          1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 7   (9th Cir. 1991).
 8   DATED: June 11, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
